DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Election/Restrictions
Applicant’s election without traverse of Species A(l) and Formula A(l), and Species B(3) and Formula 2-1 encompassed by claims 1–20 in the reply filed on 04/06/2020 was previously acknowledged.

Response to Amendment
The reply of 01/13/2022 has been entered.
Claim 1 is amended due to Applicant's amendment dated 01/13/2021.
Claims 1–20 are pending.

The declaration under 37 CFR 1.132 filed 01/13/2022 is insufficient to overcome the rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Kosuge et al. US-20150295188-A1 ("Kosuge") in view of Lee et al. US-20120235123-A1 ("Lee") and as evidenced by Kamatani et al. US-20100219407-A ("Kamatani") as set forth in the last Office action for the reasons discussed below.

Response to Arguments
Applicant’s arguments on pages 35–36 of the reply dated 01/13/2022 with respect to the rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Kosuge et al. US-20150295188-A1 ("Kosuge") in view of Lee et al. US-20120235123-A1 ("Lee") and as evidenced by Kamatani et al. US-20100219407-A ("Kamatani") as set forth in the last Office action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on pages 35–36 of the reply that the data in the declaration under 37 CFR 1.132 filed 01/13/2022 demonstrate that the claimed invention achieves unexpected results relative to the prior art.  Specifically, Applicant argues that the data demonstrates that by incorporating a fluoro group on the isoquinoline ring of Formula 1, a 20-240% improvement in lifespan was obtained and in particular, the improvement in lifespan for Examples 39(1)-39(3) was greater than an additive effect (e.g., lifespans of 85-95% as compared to the lifespan of Comparative Example 39(A1), which was 60% and the lifespan of Comparative Example 39(A2), which was 15%).
Examiner's response -- Applicants have the burden of explaining the proffered data as evidence of non-obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support.  Comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02.
As discussed at paragraph 11 of the Non-Final Rejection of 10/13/2021, it is noted that in the rejection of record, the substitution with a fluoro group at the positions corresponding to R1 to R8 is expected by one having ordinary skill in the art to result in increased solubility upon 
The data in the declaration of 01/13/2022 does not appear to address the above issue because they only appear to show more evidence of difference with regard to lifespan.
As discussed at paragraph 12 of the Non-Final Rejection of 10/13/2021, it does not appear that the results are commensurate in scope with what is claimed and taught by the cited prior art with respect to the substituent (A20)d2.  In the data of the declaration of 03/08/2021 Table 5-1, where d2 is 1 and only one methyl group corresponding to the claimed variable A20 is present, it does not appear that the device properties between the Examples 8, 8(1), 8(2) and 8(3) comprising claimed compounds, as compared with the organic light-emitting devices according to Comparative Examples 5 and 5(1) comprising compounds of the prior art differ to such an extent that the difference is really unexpected.  For example, Comparative Example 5 differs from Example 8 by only 4% driving voltage, 11% Max EQE, and 2% LT97 and 97.  In contrast, in Table 3-1 Comparative Example 2 differs from Example 7 by 123% in LT97.  Therefore, the data present in the declaration of 03/08/2021 does not appear to show that the same degree of difference is observed between devices with (A20)d2 where d2 is 1 and 2, specifically when only one methyl group corresponding to the claimed variable A20 is present as compared with two methyl groups corresponding to the claimed variable A20; however, both scenarios are encompassed by the present claims and taught by the prior art.  The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d).   
The data in the declaration of 01/13/2022 does not appear to address the above issue because even though the results in Table 2-40 appear to show a larger increase between compounds comprising only one A20 substituent with and without a fluoro group on the isoquinoline (and not on the ring corresponding to CY12) than the results in Table 5-1 of the declaration of 03/08/2021, the results in Table 5-1 show that this degree of change is not the case over the entire claimed range, as noted above.  It is noted that in the data submitted in the declaration of 01/13/2022, there are no comparative compounds comprising two A20 groups are not present so the same comparison as discussed above at paragraph 15 cannot be made with regards to the new data in the declaration of 01/13/2022.
As discussed at paragraph 13 of the Non-Final Rejection of 10/13/2021, it does not appear that the results are commensurate in scope with what is claimed and taught by the cited prior art with respect to the host compounds.  In the data of the declaration of 03/08/2021 and 01/13/2022, Applicant has only chosen two representative compounds for the host structural formula 2, both of which contain a substituted quinoxaline group.  As set forth in the rejection below, the cite device EXAMPLE 32 of Kosuge comprises a host compound H-424 
    PNG
    media_image1.png
    232
    438
    media_image1.png
    Greyscale
and the device of Kosuge modified with Lee comprises the host compound H-424 
    PNG
    media_image2.png
    232
    438
    media_image2.png
    Greyscale
 and host compound 61 
    PNG
    media_image3.png
    336
    295
    media_image3.png
    Greyscale
, neither of which comprises a quinoxaline group.  Therefore, the data present in the declaration of 03/08/2021 and 01/13/2022 does not provide an adequate basis for concluding that similar results would be obtained for the other hosts within the scope of the generic claims and taught by the prior art.  It is not clear from the data that the same degrees of difference would be observed between devices with the host compounds cited in the rejection, for example hosts that do not comprise the quinoxaline group; however, these are encompassed by the present claims.  The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d).
For the reasons discussed above, the declaration under 37 CFR 1.132 filed 01/13/2022 is insufficient to overcome the rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Kosuge in view of Lee as evidenced by Kamatani as set forth in the last Office action and the rejection is respectfully maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. US-20150295188-A1 ("Kosuge") in view of Lee et al. US-20120235123-A1 ("Lee") and as evidenced by Kamatani et al. US-20100219407-A ("Kamatani").

Regarding Claims 1–4, 6–8, and 10–20, Kosuge teaches an organic light-emitting element comprising in order anode/hole-transporting layer/electron blocking layer/light-emitting layer/hole-blocking layer/electron-transporting layer/cathode (¶ [0047]) wherein the light-emitting layer comprises an iridium complex represented by the general formula [1] as a guest and the 
    PNG
    media_image4.png
    250
    246
    media_image4.png
    Greyscale
(page 17).
Kosuge does not specifically exemplify an iridium complex represented by the general formula [1] as described above wherein the benzo[f]isoquinoline is substituted with a fluorine group (-F) or a trifluoromethyl group (-CF3).  However, the claimed compound is within the scope of the general formulae of Kosuge.  Kosuge teaches that the iridium complex represented by the general formula [1] is particularly preferably an iridium complex represented by the following general formula [20] 
    PNG
    media_image5.png
    284
    392
    media_image5.png
    Greyscale
 (¶ [0084]), wherein Q1 to Q9 each represent a hydrogen atom, a halogen atom, an alkyl group, an alkoxy group, a trifluoromethyl group, or a cyano group (¶ [0085]).  Kosuge teaches specific examples 2 is a trifluoromethyl group (-CF3) including Ir-209 (¶ [0136], page 16) and wherein Q2 is a fluorine group (-F) including Ir-211 (¶ [0136], page 16).  The iridium complex Ir-209, Ir-211, and Ir-221 are each an iridium complex represented by the general formula [20].  Kosuge teaches the iridium complexes represented by the general formula [20] have an extremely high emission quantum yield and hence the incorporation of any such complex as a guest into the light-emitting layer provides an organic light-emitting element having high luminous efficiency and further, they include one acac-based ligand (diketone-based bidentate ligand) having a small molecular weight and as such the complex can be easily subjected to sublimation purification because the molecular weight of the complex itself is relatively small (¶ [0138]).
Additionally, as evidenced by Kamatani, it is known in the art to introduce substituents which induce repulsion of molecules to each other, such as those comprising halogen atoms, into a ligand forming an organic metal complex in order to impart steric hindrance to the complex which increases solubility upon synthesis of the complex and suppresses concentration quenching, thereby enabling doping at high concentration which results in improved light emitting efficiency in a light-emitting device (¶ [0106]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute at least one of Q1 to Q9 in the iridium complex Ir-221 with a substituent comprising a halogen atom based on the teachings of Kosuge and as evidenced Kamatani.  The motivation for doing so would have been to increase steric hindrance and thereby improve light emitting efficiency, as evidence by Kamatani.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select at least one of Q1 to Q3 as a trifluoromethyl group (-CF3) or a fluorine group (-F) because Kosuge exemplifies compounds wherein the benzo[f]isoquinoline is substituted with a fluorine group (-F) or a trifluoromethyl 3) and it would have been choosing from the list of positions and the list substituents taught for Q1 to Q9 in the formula [20], which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits taught by Kosuge.  One of ordinary skill in the art would have been motivated to produce additional compounds represented the formula [20] having the benefits taught by Kosuge in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Kosuge as evidenced by Kamatani does not specifically disclose an organic light-emitting element as discussed above wherein the light-emitting layer further comprises a carbazole compound as a second host compound.  However, Kosuge teaches that the light-emitting layer may comprise a second host material (¶ [0058]) which may be a carbazole derivative (¶ [0160]).
Lee teaches an organic electroluminescent device comprising a compound represented by a Chemical Formula 1 of Lee as a host compound in the electroluminescent (EL) layer (¶ [0007], ¶ [0030]), wherein the EL layer further comprises a metal complex as the dopant (¶ [0031]–[0032]), which may be an iridium complex (¶ [0044]), and may emit red light (¶ [0047]).  Lee teaches that the host material has superior conductivity and excellent stability thereby showing a characteristic of remarkably increasing its lifespan and improving luminous efficiency (¶ [0043]) and may be used to manufacture OLED devices having very superior operation life (¶ [0052]).  Lee teaches specific examples of the compound represented by the 
    PNG
    media_image6.png
    367
    323
    media_image6.png
    Greyscale
 (¶ [0026], page 16), which is a carbazole derivative.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Kosuge as evidenced by Kamatani by forming the second host compound in the light-emitting layer out of the compound 61 of Lee.  One would have been motivated to do so because Kosuge teaches the light-emitting layer may comprise a second host material (¶ [0058]) which may be a carbazole derivative and Lee teaches a host compound that is a carbazole derivative with the benefits described above.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Lee teaches that the host material has superior conductivity and excellent stability thereby showing a characteristic of remarkably increasing its lifespan and improving luminous efficiency and may be used to manufacture OLED devices having very superior operation life (¶ [0052]) and therefore forming the second host compound in the light-emitting layer of the device of Kosuge as evidenced by Kamatani would yield the benefit of increased lifespan and improved luminous efficiency, as described above.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the compound 61 of Lee, because it would have been choosing from the list of compounds of the Chemical Formula 1 of Lee specifically disclosed that comprise a carbazole group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the second host material in the light-emitting layer of the organic light-emitting element of Kosuge as evidenced by Kamatani and possessing the benefits taught by Lee.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a second host compound of the Chemical Formula 1 of Lee having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Per Claims 1–4, 6, 10–12, and 17–20, Kosuge in view of Lee as evidenced by Kamatani teaches the organic light-emitting element comprising in order anode/hole-transporting layer/electron blocking layer/light-emitting layer/hole-blocking layer/electron-transporting layer/cathode wherein the light-emitting layer comprising the modified iridium complex, which emits red light.  The light-emitting layer comprises the modified iridium complex of Kosuge as evidenced by Kamatani and the compound 61 of Lee, thus the light-emitting layer comprises a composition of those two compounds.
The modified iridium complex of the modified device of Kosuge in view of Lee as evidenced by Kamatani is a first compound comprising a compound represented by the claimed Formula 1 wherein:
Y2 is C;
ring CY12 is a C6 carbocyclic group (a benzene group);
R1 to R3 are each hydrogen, at least one of R4 to R6 are -F or a fluorinated C1 alkyl group (-CF3) and the remainder are hydrogen, and R7 to R8 are each hydrogen, A20 and A1 to A6 are each an unsubstituted C1 alkyl group (methyl), and A7 is a hydrogen;

at least one of R1 to R8, and A20 comprises at least one a fluoro group (-F), namely at least one of R4 to R6 comprises either one or three fluoro groups (-F);
R1a is not required to be present; and
Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.
The compound 61 of Lee is a second compound comprising a compound represented by the claimed Formula 2 wherein:
Ar1 is an unsubstituted C6 carbocyclic group (a benzene group);
Ar2 is a π electron-depleted nitrogen-containing C3 cyclic group (a triazine group) substituted with two R62;
Ar5 is a single bond;
n is 2;
a1 is 0 and a2 is 1 in one instance and a1 is 1 and a2 is 0 in the other instance;
ring CY2 and CY3 are each a C6 carbocyclic group (a benzene group) in each instance;
R20 and R30 are not required to be present in each instance, R61 is not required to be present, R62 is a C6 carbocyclic group (a benzene group), R65 to R66 are not required to be present;
b2 and b3 are each 0 in each instance;
R1a is not required to be present; and
Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.
Per Claim 7, the modified iridium complex of the modified device of Kosuge in view of Lee as evidenced by Kamatani is an organometallic compound represented by Formula 1, as discussed above, wherein the benzo[f]isoquinoline in Formula 1 is a group represented by one of Formula CY1, CY9, and CY17 wherein:
T2 to T3 are not required to be present, one of T4 to T6 is a fluoro group (-F) or a fluorinated C1 alkyl group (-CF3), and T7 to T8 are note required to be present; and
2 to R8, and R1a are not required to be present.
Per Claim 8, the modified iridium complex of the modified device of Kosuge in view of Lee as evidenced by Kamatani is an organometallic compound represented by Formula 1, as discussed above, wherein 
    PNG
    media_image7.png
    242
    296
    media_image7.png
    Greyscale
 is a group represented by Formula A(1) wherein: 
Y12 is C;
X21 is not required to be present; and
R9 to R10 are not required to be present, R11 is an unsubstituted C1 alkyl group (a methyl group), R12 is not required to be present, and R21 to R26 are not required to be present.
Per Claim 13, the compound 61 of Lee is a second compound comprising a compound represented by the claimed Formula 2(1) wherein:
Ar1 is not required to be present;
Ar2 is a π electron-depleted nitrogen-containing C3 cyclic group (a triazine group) substituted with two R62;
Ar5 is a single bond;
a1 is 0 and a2 is 1;
ring CY2 and CY3 are each a C6 carbocyclic group (a benzene group);
R20 and R30 are not required to be present, R61 is not required to be present, R62 is a C6 carbocyclic group (a benzene group), R65 to R66 are not required to be present;
b2 and b3 are each 0; 
3 is not required to be present;
Ar4 is an unsubstituted C6 carbocyclic group (a benzene group);
a3 is 0 and a4 is 1;
ring CY4 and CY5 are each a C6 carbocyclic group (a benzene group);
R40 and R50 are not required to be present;
b4 and b5 are each 0;
Per Claim 14, the compound 61 of Lee is a second compound comprising a compound represented by the claimed Formula 2, as discussed above, wherein 
    PNG
    media_image8.png
    198
    267
    media_image8.png
    Greyscale
in Formula 2 is Formula 2-1 wherein:
X1 is not required to be present;
X2  is not required to be present;
R31 to R34 are not required to be present;
Per Claim 15, the compound 61 of Lee is a second compound comprising a compound represented by the claimed Formula 2, as discussed above, wherein Ar2 is represent by Formula 5-1 wherein:
R62 is a C6 carbocyclic group (a benzene group);
c2 is 2;
c3 is not required to be present;
c4 is not required to be present;
c5 is not required to be present; and
c7 is not required to be present.
Per Claim 16, the compound 61 of Lee is a second compound comprising Compound H1.

Regarding Claim 5, Kosuge in view of Lee as evidenced by Kamatani teaches the device comprising the modified compound as discussed above with respect to Claim 1.
Kosuge in view of Lee as evidenced by Kamatani does not specifically disclose an organic light-emitting element comprising an iridium complex represented by the general formula [20] as discussed above wherein Q7 or Q9 is a sec-butyl group.  However, Kosuge teach in general formula [20] that Q1 to Q9 each represent a hydrogen atom, a halogen atom, an alkyl group, an alkoxy group, a trifluoromethyl group, or a cyano group (¶ [0085]) and teaches specific examples of an alkyl group include a sec-butyl group (¶ [0063]).
Therefore, given the general formula and teachings of Kosuge, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further substitute at least one of Q7 an Q9 of the general formula [20] of Kosuge in the modified iridium complex represented by the general formula [20], as discussed above, with a sec-butyl group, because Kosuge teaches the variables may suitably be selected as such.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits taught by Kosuge.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select at least one of Q7 and Q9 as a sec-butyl group because it would have been choosing from the list of positions and the list substituents taught for Q1 to Q9 in the formula [20] of Kosuge, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits 
Per Claim 5, the modified iridium complex of the modified device of Kosuge in view of Lee as evidenced by Kamatani is a first compound comprising a compound represented by the claimed Formula 1, as discussed above, wherein at least one of A1, A3, A4, and A6 are a C2 alkyl group (an ethyl group) and the remaining A1 to A6 are each an unsubstituted C1 alkyl group (a methyl group).

Regarding Claim 9, Kosuge in view of Lee as evidenced by Kamatani teaches the device comprising the modified compound as discussed above with respect to Claim 1.
Kosuge in view of Lee as evidenced by Kamatani does not specifically disclose an organic light-emitting element comprising an iridium complex represented by the general formula [20] as discussed above wherein specifically either Q1 or Q3 is as a trifluoromethyl group (-CF3) or a fluorine group (-F) .
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select either Q1 or Q3 as a trifluoromethyl group (-CF3) or a fluorine group (-F) because Kosuge exemplifies compounds wherein the benzo[f]isoquinoline is substituted with a fluorine group (-F) or a trifluoromethyl group (-CF3) and it would have been choosing from the list of positions and the list substituents taught for Q1 to Q9 in the formula [20], which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits taught by Kosuge.  One of ordinary skill in the art would have been motivated to produce additional compounds represented the formula [20] having the benefits taught by Kosuge in order to pursue the known 
Kosuge does not specifically disclose an organic light-emitting element comprising an iridium complex represented by the general formula [20] as discussed above wherein Q6 of the general formula [20] of Kosuge is a methyl group.  However, Kosuge teach in general formula [20] that Q1 to Q9 each represent a hydrogen atom, a halogen atom, an alkyl group, an alkoxy group, a trifluoromethyl group, or a cyano group (¶ [0085]) and teaches specific examples of an alkyl group include a methyl group (¶ [0063]).
Therefore, given the general formula and teachings of Kosuge, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further substitute Q6 of the general formula [20] of Kosuge in the modified iridium complex represented by the general formula [20], as discussed above, with a methyl group, because Kosuge teaches the variables may suitably be selected as such.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits taught by Kosuge.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select Q6 as a methyl group because it would have been choosing from the list of positions and the list substituents taught for Q1 to Q9 in the formula [20] of Kosuge, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the guest in the light-emitting layer of the organic light-emitting element of Kosuge and possessing the benefits taught by Kosuge.  One of ordinary skill in the art would have been motivated to produce additional compounds represented the formula [20] having the benefits taught by Kosuge in order to pursue the known 
Per Claim 9, the modified iridium complex of the modified device of Kosuge in view of Lee as evidenced by Kamatani corresponds to either claimed Compound 1 or 2 
    PNG
    media_image9.png
    154
    416
    media_image9.png
    Greyscale
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        


                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786